 


EXHIBIT 10.1


 


 


BOISE CASCADE, L.L.C.

1111 West Jefferson Street   PO Box 50   Boise, ID 83728

T 208 384 6161   F 208 384 6566


WWW.BC.COM


[G151751MOI001.JPG]


 

May 22, 2008

 

Boise Inc.

Boise Paper Holdings, L.L.C.

1111 W. Jefferson St. Suite 200

Boise, Idaho 83702-5388

Attention: General Counsel

 

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain Purchase and Sale Agreement, dated as of
September 7, 2007, by and among Boise Cascade, L.L.C. (“Seller”), Boise Paper
Holdings, L.L.C. (the “Company”), Boise Packaging & Newsprint, L.L.C., Boise
White Paper, L.L.C., Boise Cascade Transportation Holdings Corp., Boise Inc.
(formerly known as Aldabra 2 Acquisition Corp., “Buyer”) and Aldabra Sub LLC
(“Buyer Sub”) (as amended by that certain Amendment No. 1 to Purchase and Sale
Agreement, dated as of October 18, 2007, and that certain Amendment No. 2 to
Purchase and Sale Agreement, dated as of February 22, 2008, and as may further
be amended, modified and/or supplemented from time to time, the “Purchase and
Sale Agreement”), (ii) that certain promissory note (as amended, modified and/or
supplemented from time to time, the “Note”), dated as of February 22, 2008,
originally made by Buyer to the order of Seller in an original aggregate
principal amount of $41,000,000, and bearing interest and maturing as provided
therein, and (iii) that certain Note Assignment, dated February 22, 2008,
between Seller and Boise Cascade Holdings, L.L.C. (“BCH”), pursuant to which
Seller transferred to BCH all of Seller’s right, right, title and interest in
and to the Note.  Capitalized terms used, but not otherwise defined, in this
letter shall have the meanings given to them in the Purchase and Sale
Agreement.  Seller, Buyer, Buyer Sub and the Company are referred to herein
collectively as the “Parties”.

 

The Parties and BCH acknowledge and agree for all purposes of the Purchase
Agreement (i) the Company Closing Cash Amount is $38,000,000.00, (ii) Company
Closing Net Working Capital is $345,806,783.44, (iii) Buyer Closing Net Working
Capital is $388,803,733.00 and (iv) the Closing Purchase Price is
$1,695,353,850.44.

 

As a result of the Parties’ agreements discussed in the immediately preceding
sentence, the final Adjustment Amount due to Seller from Buyer pursuant to
Section 1E(iv) and Section 1F(i) of the Purchase and Sale Agreement is
$17,333,850.44 (the “Final Adjustment Amount”).  Pursuant to Section 1F(i) of
the Purchase and Sale Agreement and Section 2(c) of the Note, the BCH and the
Parties acknowledge and agree that, in

 

--------------------------------------------------------------------------------


 

lieu of delivering to Seller another Acceptable Note in respect of the Final
Adjustment Amount, the aggregate unpaid principal amount of the Note shall be
increased, effective as of the Effective Date (as such term is defined in the
Note), by an aggregate amount equal to the Final Adjustment Amount and interest
shall be deemed to have accrued and compounded on such additional principal
amount in accordance with the Note from and after the Effective Date (as such
term is defined in the Note).  In furtherance of the foregoing, Buyer, Seller
and BCH acknowledge and agree that the date and amount of such increase to the
Note shall be noted on Schedule I to the Note, effective as of the date of this
letter agreement, as set forth on Schedule A attached to this letter agreement
and upon the adjustment to the Note in accordance with this paragraph, there
shall be no further adjustment to the Note pursuant to Section 1E of the
Purchase Agreement.

 

This letter agreement may be executed in counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page of this letter agreement by facsimile
transmission or electronic pdf shall be effective as delivery of a manually
executed counterpart of this Amendment.  This letter agreement is governed by
the laws of the State of Delaware.  The provisions of this letter agreement may
not be amended without the prior written consent of each of BCH, Seller and
Buyer.  The rights of BCH and Seller under this letter agreement may be assigned
in whole or in part to one or more transferees of the Note.  From time to time,
as and when requested by any party hereto, each party hereto shall execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such other actions, as any
such other party hereto (or any of their permitted transferees or assignees
(including any transferees of the Note)) may reasonably deem necessary or
desirable to consummate or evidence the transactions contemplated by this letter
agreement on the terms herein described (including, without limitation, in the
case of Buyer, if and when requested by the holder(s) of the Note, the execution
and delivery of a new Note or Notes (in exchange for surrender of the Note), as
the case may be, as requested by the holder(s) and/or transferee(s) thereof,
which aggregate the unpaid principal amount of the Note (after giving effect to
the adjustments to the Note described in the preceding paragraph) as such
holder(s) and/or transferee(s) thereof may request, in any such case, dated so
that there will be no loss of interest or principal (after giving effect to the
adjustments to the Note described in the preceding paragraph) on such
surrendered Note and otherwise of like tenor to the Note).  This letter
agreement is binding on and shall inure to the benefit of the parties hereto and
their successors and permitted assigns (including any subsequent holder(s) of
the Note or Notes (as such term is defined in the Note).

 

2

--------------------------------------------------------------------------------


 

Sincerely,

 

BOISE CASCADE, L.L.C.

 

 

By:

/s/ Tom Carlile

 

Name: Tom Carlile

Title:  Executive Vice President and Chief Financial Officer

 

 

 

BOISE CASCADE HOLDINGS, L.L.C.

 

 

 

 

 

 

By:

/s/ Tom Carlile

 

Name: Tom Carlile

 

Title:  Executive Vice President and Chief Financial Officer

 

 

Acknowledged and agreed to as of the date first set forth above:

 

 

BOISE INC.

 

 

 

 

By:

/s/ Rob McNutt

 

Name:

Robert M. McNutt

 

Title:

Sr. Vice President & Chief Financial Officer

 

 

 

 

BOISE PAPER HOLDINGS, L.L.C.

 

 

 

 

By:

/s/ Rob McNutt

 

Name:

Robert M. McNutt

 

Title:

Sr. Vice President & Chief Financial Officer

 

 

 

 

 

 

 

cc:

Sam Cotterell

 

 

Rob McNutt

 

 

 

 

 

Kirkland & Ellis LLP

 

 

200 East Randolph Drive

 

 

Chicago, IL 60601

 

 

Attention: Richard J. Campbell, P.C.

 

 

 

 

 

Kramer Levin Naftalis & Frankel LLP

 

 

1177 Avenue of the Americas

 

 

New York, New York 10036

 

 

Attention: Philip Weingold

 

 

3

--------------------------------------------------------------------------------


 

Schedule A

 

SCHEDULE I TO THE NOTE

 

Date

 

Aggregate
Principal
Amount
Outstanding
Pre-Adjustment

 

Accrued and Unpaid
Interest Pre-
Adjustment (including
Accumulated Interest
per Section 1(c))

 

Aggregate Principal
Amount Outstanding
Post-Adjustment

 

Accrued and Unpaid
Interest Post-
Adjustment (including
Accumulated Interest
per Section 1(c))

 

2/22/2008

 

$

41,000,000

 

N/A

 

$

58,333,850.44

 

N/A

 

3/31/2008

 

 

 

 

 

 

 

$

969,800.26

 

4/1/2008

 

 

 

 

 

$

59,303,650.70

 

$

0.00

 

5/22/2008

 

 

 

 

 

 

 

$

1,349,158.05

 

 

4

--------------------------------------------------------------------------------